Citation Nr: 0808417	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-14 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Illinois Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1966 to November 1968.

Procedural history

In a November 2002 decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois denied 
the veteran's claim of entitlement to service connection for 
PTSD.  The veteran appealed that decision to the Board.  

The Board remanded the claim for additional evidentiary and 
procedural development in July 2005.  Such was accomplished, 
and in May 2006 the VA Appeals Management Center (AMC) issued 
a supplemental statement of the case (SSOC) which continued 
the denial of the veteran's claim.  The case was subsequently 
returned to the Board, and on August 11, 2006 the Board 
issued a decision which denied the claim of entitlement to 
service connection for PTSD.  

As will be detailed below, at the time of the Board's 
decision in August 2006, there was evidence in support of the 
veteran's claim which had been misplaced at the AMC.  After 
this favorable evidence was associated with the veteran's VA 
claims folder at the RO, the RO granted service connection 
for PTSD in a January 2008 rating decision, assigning an 
effective date of September 18, 2006.  

The Board has accepted jurisdiction over this issue so that 
it may VACATE its prior decision and grant the benefit sought 
on appeal.  

Issues not on appeal

In the above-referenced January 2008 rating decision, the RO 
granted service connection for gastroesophageal reflux 
disease (GERD) and denied a claim of entitlement to service 
connection for diverticulosis.  To the Board's knowledge, the 
veteran has not disagreed with that decision, and any issue 
associated therewith is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

FINDINGS OF FACT

1.  Unbeknownst to the Board at the time of its August 11, 
2006 decision, there was in VA's possession evidence 
verifying the veteran's claimed stressors, which would have 
changed the outcome of the appeal.

2.  The medical and other evidence of record supports a 
conclusion that the veteran's currently diagnosed PTSD was 
precipitated by stressors experienced by the veteran while 
serving in Vietnam.


CONCLUSIONS OF LAW

1.  The August 11, 2006 Board decision is vacated.  38 C.F.R. 
§ 20.904(a) (2007).  

2.  Service connection for PTSD is granted.  38 U.S.C.A. 
§ 1110 (West 2002);
38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The August 11, 2006 Board decision contains preliminary 
information concerning the Veterans Claims Assistance Act of 
2000 and the law and regulations applicable to PSD claims.  
These will not be repeated.

For reasons expressed immediately below, the Board will to 
vacate its prior decision and re-address the veteran's claim 
of entitlement to service connection for PTSD.


ORDER OF VACATUR

Factual background

A January 2003 RO rating decision denied the veteran's PTSD 
claim, and the veteran duly perfected an appeal.

The Board remanded the case in July 2005 for the purpose of, 
inter alia, obtaining additional information from the veteran 
regarding his alleged in-service stressors. 
In December 2005, the veteran submitted additional evidence 
to the AMC in Washington, DC.  Of particular significance 
were statements which detailed his claimed PSTD stressors, 
including specific date ranges for such.  The veteran asked 
that these statements be submitted to the United States Army 
and Joint Services Records Research Center (JSRRC) for 
verification.  However, although the evidence was physically 
located at the AMC, it does not appear that this evidence was 
associated with the claims folder or was considered in the 
May 2006 SSOC, as the December 2005 submission was not listed 
under the relevant evidence (see page 1 of the SSOC).  
Instead, the AMC referred to a September 2005 statement from 
the veteran in which he indicated he was unable to recall 
exact dates of his claimed stressors.  Based on the September 
2005 submission, the AMC found the veteran's stressor 
statement "too 'vague' for referral" to JSRRC.  See the May 
2006 SSOC, page 7.  

On August 11, 2006, the Board, unaware of the December 2005 
stressor information, denied the veteran's claim of 
entitlement to service connection for PTSD.  The principal 
reason for denying the claim was that there was no 
verification of the veteran's claimed stressors from his 
Vietnam service.

The veteran's claims folder was returned to the Chicago RO.  
There, the veteran's December 2005 submission was associated 
with the claims folder.  The veteran's stressors were 
subsequently confirmed through official sources.  As was 
indicated in the Introduction, the RO granted service 
connection for PTSD in January 2008.  In February 2008 the RO 
informed the Board of the above facts, and the Board recalled 
the claims folder. 
Analysis

Pursuant to 38 C.F.R. § 20.904(a), a decision of the Board 
may be vacated on its own motion if in rendering the decision 
the appellant was denied due process.  The Board finds that 
its August 2006 decision was not based on consideration of 
all the available evidence, namely the above-cited December 
2005 stressor information, and that such constitutes a denial 
of due process in the instant case.  

It is clear, based on the subsequent history, that the 
missing records would have changed the outcome of the Board's 
decision, at least to the extent of calling for a remand for 
stressor confirmation. 

Therefore, in order to give proper consideration to all of 
the relevant evidence and to insure compliance with due 
process requirements, in accordance with 38 C.F.R. 
§ 20.904, the decision issued by the Board dated August 11, 
2006 is hereby VACATED and a new decision will be issued.

DECISION ON THE MERITS

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2007).

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, there are numerous diagnoses of PTSD of record.  
Element (1) is accordingly met.

With respect to element (2), the veteran has described 
exposure to rocket and mortar fire while serving in Vietnam.  
A report from JSRRC associated with the veteran's VA claims 
folder confirms that the 65th Engineer Battalion, 25th 
Infantry Division received small arms fire and mortar rounds 
in July 1967, as reported by the veteran.  Although there is 
no official corroboration that the veteran was in the 
immediate vicinity of those injured or the attacks, it is now 
well settled that a claimant need not substantiate his actual 
presence during the stressor event.  The fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred strongly suggests that 
he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).   

In short, after carefully considering the matter the Board 
believes that there is sufficient evidence in the file which 
serves to confirm the veteran's claimed stressors.  There is 
no doubt that the veteran was part of a unit which was 
subjected to small arms fire and mortar rounds.  Accordingly, 
the veteran's stressors are deemed to be corroborated, and 
element (2) is therefore also met.

With respect to element (3), the in-service stressors have 
been linked to the veteran's current psychological disability 
by all of the medical professionals who have treated the 
veteran since service, as well as the most recent November 
2007 VA examiner.  Element (3) of 38 C.F.R. § 3.304(f), and 
therefore all elements, have been met.  

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is granted.  
The appeal is allowed.


ORDER 

The August 11, 2006 Board decision denying entitlement to 
service connection for PTSD is VACATED.
 
Service connection for PTSD is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


